Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       23




                   EXHIBIT 111
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       23

   1                      UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
   2
                           CASE NO. 0:20-CV-60416-AMC
   3
   4     TOCMAIL INC., a Florida
         corporation,
   5
                          Plaintiff,
   6
         vs.
   7
         MICROSOFT CORPORATION, a
   8     Washington corporation,
   9                      Defendant.
  10     _______________________________/
  11
                                          March 18, 2021
  12                                      10:10 a.m. - 4:40 p.m. EDT
  13
  14
  15
  16                VIDEOTAPED DEPOSITION OF MICHAEL WOOD
  17                      TAKEN VIA ZOOM TELECONFERENCE
  18
  19           Taken on behalf of the Defendant before
  20     Alice J. Teslicko, RMR, Notary Public in and for the
  21     State of Florida at Large, pursuant to a Rule 30(b)(6)
  22     Notice of Taking Deposition in the above cause.
  23
  24
  25

                                                                    Page 1

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       23

   1     APPEARANCES VIA TELECONFERENCE:
   2
                JOHNSON & MARTIN, P.A.
   3            BY: JOSHUA D. MARTIN, ESQ.
                500 W. Cypress Creek Road, Suite 430
   4            Fort Lauderdale, FL 33309
                (954) 790-6699
   5            josh.martin@johnsonmartinlaw.com
                Attorneys for the Plaintiff
   6
   7            GREENBERG TRAURIG, LLP
                BY: MARY-OLGA LOVETT, ESQ.
   8                 KYLE DUGAN, ESQ.
                     EVELYN COBOS, ESQ.
   9            1000 Louisiana Street, Suite 1700
                Houston, TX 77002
  10            (713) 374-3541
                lovettm@gtlaw.com
  11            duganky@gtlaw.com
                cobose@gtlaw.com
  12            Attorneys for the Defendant
  13
  14            Also Present:       Cameron Roth
                                    Rachel Hymel
  15                                Orlando Jimenez - Videographer
  16                                     - - -
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 2

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       23

   1                                    I N D E X
   2     WITNESS                                                         PAGE
   3
   4     MICHAEL WOOD
   5     Direct Examination by Mr. Martin                                    8
   6     Certificate of Oath                                              216
   7     Errata Sheet                                                     220
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 3

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       23

   1                           DEFENDANT'S EXHIBITS
   2      EXHIBIT                   DESCRIPTION                          PAGE
   3
   4     Exhibit 1           Email chain dated 9/8/2020                      14
   5     Exhibit 2           Email from Freelancer.com                       76
                             dated 12/31/2020
   6
         Exhibit 3           Email chain dated 1/5/2020                      78
   7
         Exhibit 4           U.S. Patent No. 10,574,628                      83
   8                         B2
   9     Exhibit 5           TocMail Inc. press release                      84
                             dated 2/26/2020
  10
         Exhibit 6           TocMail Offering Pitch Deck                     97
  11
         Exhibit 7           Assignment                                   107
  12
         Exhibit 8           U.S. Patent Application                      110
  13                         Publication No.
                             2020/0186497 A1
  14
         Exhibit 9           Florida Division of                          114
  15                         Corporation information for
                             TocMail Inc.
  16
         Exhibit 10          Email from Michael Wood                      115
  17                         dated 10/24/2019
  18     Exhibit 11          Email from ClouDNS dated                     122
                             2/17/2020
  19
         Exhibit 12          AP News press release dated                  129
  20                         3/2/2021
  21     Exhibit 13          Email chain dated 6/10/2020                  133
  22     Exhibit 14          Email from Michael Wood                      135
                             dated 6/18/2020
  23
         Exhibit 15          Email chain dated 6/22/2020                  141
  24
         Exhibit 16          Email from Michael Wood                      154
  25                         dated 6/23/2020

                                                                    Page 4

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       23

   1                   DEFENDANT'S EXHIBITS - CONTINUED
   2     EXHIBIT                     DESCRIPTION                       PAGE
   3
         Exhibit 17          Email to Michael Wood dated                  160
   4                         7/1/2020
   5     Exhibit 18          Newswire Content                             182
                             Distribution Stats
   6                         published 3/2/2021
   7     Exhibit 19          Plaintiff's Answers and                      186
                             Objections to Defendant's
   8                         First Set of
                             Interrogatories
   9
         Exhibit 20          Plaintiff's Answers and                      186
  10                         Objections to Defendant's
                             Second Set of
  11                         Interrogatories
  12     Exhibit 21          Email from Michael Wood                      201
                             dated 9/28/2020
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 5

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       23

   1     through mentally all -- the whole evolution that led
   2     to this.
   3                  For example, I didn't just start with oh, if
   4     it goes to the original URL, it doesn't operate as
   5     advertised.      I had to use research on cloaking to
   6     understand exactly what are the parameters regarding
   7     the behavior if you go to the original URL.
   8                  So that would have to be factored into the
   9     research that I did regarding Safe Links.              I take --
  10     the entire report is reflective of all the things.
  11     That is reflective of all of the things I've done.
  12     It's a hundred pages worth of exploring the issue from
  13     many sides.
  14                  For example, how would it behave if the link
  15     is redirecting Microsoft IP addresses to benign
  16     contacts?     How would it behave if you had chosen the
  17     user's IP to key off of?           How would it behave if
  18     you're dealing with Geo-IP cloaking, as I call it?
  19     You guys call it Geo-network evasion.
  20                  So at the end of the day it took going
  21     through all of these steps to understand cloaking to
  22     come down to the realization that, wow, if you just go
  23     to the original URL, the original URL can do all of
  24     these things that are described in the report.
  25                  But it's -- to state all the things that

                                                                  Page 53

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       23

   1     right?
   2                  MR. MARTIN:      Objection to form.
   3     BY MS. LOVETT:
   4           Q      You may answer.
   5           A      I am willing to use whatever terminology --
   6     for example, I use "IP cloaking," you guys say "IP
   7     evasion."     I'm willing to use "IP evasion."
   8                  Some part of Microsoft says that Safe Links
   9     is part of EOP.       If from that perspective EOP --
  10     anything Safe Links does, EOP is doing.               That is not
  11     Mr. Rogers' perspective.           He's saying that Safe Links
  12     is separate from EOP.         I'm fine with that.        None of
  13     that changes a single conclusion about Safe Links'
  14     inability to do what it promises.
  15                  So I'm happy to use whatever labels, but
  16     just for --
  17           Q      These aren't labels.            This is function being
  18     explained to you by the engineers that built this and
  19     that deal with this every day at Microsoft.
  20                  But you're going to have your own
  21     interpretation.       That's what you're telling the jury?
  22                  MR. MARTIN:      Objection to form.
  23           A      That's what I'm telling the jury.            We will
  24     play Microsoft's videos that say ATP is EOP.               There's
  25     different groups in Microsoft that have different

                                                                  Page 60

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       23

   1     opinions about what constitutes EOP, what constitutes
   2     ATP, and none of that affects my report whatsoever.
   3                    That's why it doesn't matter to me how the
   4     labels are, and I'm happy to adjust the report to
   5     whatever labels your two cybersecurity experts want to
   6     use.       But there are disagreements in Microsoft itself
   7     about whether or not Safe Links is part of EOP.
   8            Q       Okay, and I understand that's your opinion.
   9                    How much money are you asking the jury for,
  10     again, in this case?
  11            A       How much money am I asking the jury for?
  12     I'm asking the jury for the amount that we would
  13     have -- that we are losing due to not being able to
  14     protect tens of millions of consumers due to your
  15     false advertisings, which would be in the tens of
  16     billions of dollars, possibly, or single digit.
  17            Q       So you're asking for somewhere in the
  18     single-digit billions of dollars to the double-digit
  19     billions of dollars, somewhere in there, for the harm
  20     allegedly to consumers.
  21                    Is there anything you're going to be -- are
  22     you going to be protecting, handing any of that over
  23     to the consumers or is that all for TocMail?
  24            A       Well, out of the hundred million that I
  25     could have taken for myself, I kept less than

                                                                  Page 61

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       23

    1                 Actually, today's form factor is different
    2    than what I had expected at that time.                I was writing
    3    my own email plan at that time and then later when I
    4    realized that the licensing for that Roundcube -- I
    5    originally didn't pursue Roundcube to be embedded
    6    inside of it because I thought I would be giving up
    7    ownership of the intellectual property, and then it
    8    turns out that Roundcube specifically carves out that
    9    any plug-ins and skins remain the intellectual
  10     property of the owner, so I switched to that.
  11                  Because then we have a full-fledged email
  12     client for phone, for tablet, for computers, for a
  13     full web app that's constantly under development,
  14     security hardened, all free of charge on an ongoing
  15     basis.     So then we switched to that form factor for
  16     TocMail.
  17                  But yeah, that's pretty close to the -- what
  18     we have now is pretty close to what he was describing
  19     to Tunc at that time.
  20            Q     In the email --
  21            A     Wait, that's January 2020.             I apologize,
  22     that's after we were on the market.
  23                  So that would be describing the Roundcube
  24     implementation.       I just wanted to make sure, because I
  25     had originally written an email client at one point.

                                                                   Page 80

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       23

    1                 So I just didn't notice the date and
    2    scrapped it for Roundcube.            But since this is
    3    January 2020, we're already Roundcube.              That's already
    4    TocMail.
    5                 My recollection is he that pinged like in
    6    through Slack or something and so I was just writing
    7    back how great it was to hear from him, letting him
    8    know I was setting up -- well, and as it shows here,
    9    we were out of touch for so long at that point.                We're
  10     not buddies, so -- anyway, that's what's going on in
  11     this moment in time.
  12            Q     Okay.    So I want to sort of frame this,
  13     because I want to be clear.             This is in a lead-up to
  14     the filing of the lawsuit.            When you say to Tunc here,
  15     "the new product will have a featured email client
  16     with PhishViewer technology embedded inside," you were
  17     talking about the Roundcube plug-in?
  18            A     Yes, I say "is," so I was saying what was
  19     currently there.        So yeah.      Yeah, end of January 2020,
  20     definitely, because we were shipping in December 2019.
  21            Q     You were shipping in December 2019 --
  22            A     I should say, we were available to ship.
  23     Let's put it that way.          I don't remember when the
  24     first trial user signed up, but it was a full product
  25     in December of 2019.

                                                                   Page 81

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 12 of
                                       23

    1    popular time-of-click?          So it was a two-stage
    2    marketing idea.
    3           Q     Right, and your testimony earlier was that
    4    for whatever reason these IT professionals to whom you
    5    targeted and to whom you reached out through your
    6    Google ads didn't seem interested in preventing IP
    7    cloaking?
    8           A     That they didn't see a need for them to
    9    pursue anything beyond what they currently have, that
  10     that would be the impetus for why they're not
  11     interested.
  12                  If you understand the role of cloaking and
  13     phishing and you know that you are exposed to it,
  14     there is nothing more important to a security
  15     professional than preventing that phishing.
  16     Therefore, phishing is the most common hacking attack
  17     and cloaking is the reason why.
  18                  So the fact that they're interested in
  19     phishing and not motivated to solve the problem of
  20     cloaking, which they're exposed to because of their
  21     use of Office 365, it is remarkable that that's the
  22     situation that we had entered into.
  23            Q     Okay.    So you had at least 10,000 hits to
  24     your website, right?
  25            A     Yes, we chose 10,000 because with a

                                                                   Page 86

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 13 of
                                       23

    1    95 percent probability, that shows the behavior of
    2    1 million consumers.
    3                 So we knew that if 10,000 people visited the
    4    site and none of them purchased the product, that we
    5    would have a million people visit the site with the
    6    same reaction.       So why spend for a million visits when
    7    you already know statistically with a 95 percent
    8    probability of what the behavior is going to be.
    9                 So then we had to step back and think of
  10     what the alternatives would be.                So it took us a
  11     moment to -- and then with the new addition of adding
  12     on the attachments and some of the new things we're
  13     going to do with, as I talked about earlier, the
  14     anti-OAuth, if you will, for identification, we're
  15     going to keep trying to see if we can start getting
  16     customers for other things.             But until the industry
  17     understands that Safe Links is not protecting them
  18     from cloaking, we have that issue.
  19            Q     Mr. Wood, your testimony here is these
  20     10,000 people who visited your website chose not to
  21     purchase TocMail, that's because they weren't
  22     interested in IP cloaking or protecting from IP
  23     cloaking?
  24            A     My testimony is that they -- let me put it
  25     in the way that it's stated in the complaint.

                                                                   Page 87

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 14 of
                                       23

    1    gotten somebody on the record.
    2                 Do you have anybody on the record saying,
    3    "Hey, Michael, great product.              I'm not going to buy
    4    TocMail because X"?        Do you have a single person that
    5    did that?
    6                 MR. MARTIN:      Objection to form.
    7            A    Well, also, I think the law is different
    8    than what you said.        At least to my knowledge, which
    9    is --
  10             Q    I'm going to let me do the law.            But go
  11     ahead, tell me the law.
  12             A    That if we are going to court for a
  13     misleading advertisement, we must have the consumer
  14     surveys.     If we are going to court where something is
  15     literally false, which is the case with your ads, then
  16     it is presumed that people were deceived.
  17                  So therefore, with that being in mind, that
  18     also -- just as the Court recognizes that if you have
  19     a widespread advertisement that is literally false,
  20     there will be people deceived.               That's not something
  21     you need to prove.        That's just a given.
  22                  You might call that an educated guess, but
  23     it's still the law and it's an educated deduction.
  24     That literal falsity leads to deception.
  25             Q    Sir, are you reading from something right

                                                                   Page 94

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 15 of
                                       23

    1    professionals and then build that out and then
    2    approach investors and enter the market that way.
    3                   At one point that was an iteration of your
    4    business plan, correct?
    5            A      That was one of the things we were
    6    considering and exploring, actively exploring, yes.
    7            Q      Other than this lawsuit, what is your
    8    business plan now?
    9            A      Other than this lawsuit, what is my business
  10     plan?       Okay, I have developed many business plans.
  11                    With this situation because of the false
  12     advertising, because the industry believes that this
  13     problem was taken care of, it is my business plan's
  14     first step to get Microsoft to put forth -- we have
  15     decided that the strategy is going to be to have you
  16     put forth corrected advertising, come clean with your
  17     customers, and then we'll build forward from there.
  18                    That is our current --
  19             Q      I understand that's --
  20             A      In addition to, we will be attending trade
  21     shows so that we can in person begin to chip away at
  22     the false advertising, and that is our -- and we are
  23     advertising and we will keep seeking different
  24     advertising messages.
  25                    You have seen that we've already expanded

                                                                  Page 136

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 16 of
                                       23

    1                 So my question for you is, if corrective
    2    advertising works and you say you can be a dominant
    3    player in three years, then you don't have 15 years of
    4    go-forward damages, would you?
    5                 MR. MARTIN:      Objection to form.        I'm sorry,
    6           objection to form.
    7           A     And that's why we have decided
    8    internally that we are only going to be seeking --
    9    prior to us determining -- first of all, the
  10     corrective advertising will be different than the way
  11     you described, so let me quickly get that.
  12                  Corrective advertising for us isn't a
  13     cessation of the current advertising.               It's coming
  14     clean as to what the real situation is.               We put on
  15     notice that the $15 billion -- and we told Ms. Bour to
  16     make sure she includes annual numbers so that if we
  17     come up after ESI, after -- if we can come up with a
  18     way that there can be corrective advertising, meaning
  19     that there's language that we can all agree, not
  20     something that can be wiggled out of, but corrective
  21     advertising that says we acknowledge that Safe Links
  22     does not provide this capability, hasn't provided this
  23     capability, etc., that we would not pursue 15 years of
  24     damages, but three years of damages, plus the
  25     corrective advertising.

                                                                  Page 145

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 17 of
                                       23

    1    whether anything is fine or whether it's not.                     I'm
    2    saying, are you telling the jury that all of these
    3    people, this marketing all directed to IT
    4    professionals, are you telling the jury that it is
    5    your opinion that all of these IT professionals that
    6    have the ability to test the statements have been
    7    somehow fooled by Microsoft?
    8           A     Every IT person in the world, no.                  I did not
    9    say that.     So therefore, many of them are using -- are
  10     staying on premise and one of the issues is that --
  11     there's two camps.        There's those who believe
  12     time-of-click works and then there's those that don't
  13     believe time-of-click works because of the false ads.
  14                  It's a dual-edged sword.               The whole
  15     time-of-click industry needs to have corrective
  16     advertising.
  17            Q     So not just Microsoft.             Anybody else you
  18     want to take on in that regard?
  19            A     No, because Microsoft is the one company
  20     that portrayed time-of-click as effective against
  21     cloaking.     That's why the lawsuit.
  22            Q     So let's take that a step further.                  Can you
  23     name one IT professional who you know of who has made
  24     the decision to stay on premise because they don't
  25     trust Cloud protection for IP cloaking?

                                                                    Page 151

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 18 of
                                       23

    1           A     Your first two sentences I disagree with,
    2    that that's what she said.            She had said that a
    3    $2.2 million budget for the first year.
    4                 Number two, our lawsuit is not based upon
    5    people migrating.        Our lawsuit is based upon the
    6    premise that there would be no one to migrate from
    7    you, because you would not have them at this moment
    8    but for the false advertising.
    9                 So it's not about people migrating.             The
  10     premise of migrating from Microsoft wouldn't even
  11     exist.     So that's why --
  12            Q     You're reading a little much into my
  13     question.     Let me break it down.
  14                  Your own damages expert testified that part
  15     of your strategy for getting new customers would be to
  16     issue press releases, right?
  17            A     In addition to the $2.2 million budget, plus
  18     the two -- including the two full-time salespeople,
  19     yes, press releases would be included as well, yes.
  20            Q     And since you are not deploying -- are you
  21     deploying a $2.2 million budget right now for
  22     advertising?
  23            A     No.    In this situation, in the market that
  24     we're in because of the false ads, no, it would be
  25     foolish to invest $2.2 million until the

                                                                  Page 174

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 19 of
                                       23
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 20 of
                                       23
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 21 of
                                       23
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 22 of
                                       23
Case 0:20-cv-60416-AMC Document 110-17 Entered on FLSD Docket 08/13/2021 Page 23 of
                                       23

    1    Tocmail, Inc.,           v. Microsoft Corporation

    2    Michael Wood - 30b6 4459898

    3                           ACKNOWLEDGEMENT OF DEPONENT

    4          I, Michael Wood - 30b6, do hereby declare that I

    5    have read the foregoing transcript, I have made any

    6    corrections, additions, or changes I deemed necessary as

    7    noted above to be appended hereto, and that the same is

    8    a true, correct and complete transcript of the testimony

    9    given by me.

   10
                                                                    04/19/2021
   11    ______________________________                        ________________

   12    Michael Wood - 30b6                                            Date

   13    *If notary is required

   14     State of Nevada            SUBSCRIBED AND SWORN TO BEFORE ME THIS
          County of Clark
   15                                  19th
                                     ______             April
                                            DAY OF ________________, 20___.
                                                                       21

   16

   17

   18                                __________________________

   19                                NOTARY PUBLIC

   20       Notarized online using audio-video communication


   21

   22

   23

   24

   25

                                                                               Page 218

                                          Veritext Legal Solutions
                                               346-293-7000
